DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "60a" and "60b" have both been used to designate sensor.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “60b” has been used to designate both sensor and indicator.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 3, applicant is claiming that the monitoring system has an indicator and a sensor (which is disclosed sufficiently).  However, applicant further claims that the sensor is provided on either the drum or the drive belt (which itself has 112(b) issues as discussed below) and the indicator is provided on whichever of the drum and drive belt the sensor is not located on.  The specification does disclose that the either the sensor or indicator may be located on the drum (specifically the drum drive shaft, the bearing assembly or sleeve see ¶¶47-48) and it also discloses that the sensor or indicator may be located on the drive belt (see ¶52).  However, there is no disclosure of one of the sensor and indicator being located on the drum and the other being located on the drive belt (¶10 merely states that this is possible but provides no further teaching of actually doing so).  Instead, the disclosure specifically teaches having one of the indicator and sensor on a moving part of the drive assembly while the other is located in a fixed position.  In fact, the specification further teaches that this system is designed such that the sensor is in periodic alignment with the indicator such that the sensor will periodically detect the indicator in order to determine speed (¶47).  By placing one of these on the rotating drum and the other on the rotating drive belt it is likely that neither may come into periodic alignment and if they do, such alignment would be variable and thus not be able to provide a proper indication of speed.  As such, a person of ordinary skill in the art would require a detailed teaching of how that system would work in order for applicant to convey that they had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
For claim 3, there is no antecedent basis for “the drive belt” as claim 2 merely recites that the sensor senses the speed of rotation or either the drum or of a drive belt.  As such, the drive belt is merely intended use of the sensor, applicant has not actually claimed the drive belt as part of the wood chipper.  Also, as the drive belt is part of an alternative limitation, the wood chipper is not claimed to have a drive belt if the sensor senses the speed of rotation of the drum.  For the reasons stated in both 112 rejections, these claims have not been further examined on the merits.
For claim 20, there is no antecedent basis for “the centrifugal clutch”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-9, 11, 13-14, 17-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,818,287 to Peterson (Peterson).
Concerning claim 1, Peterson discloses a wood chipper comprising: 
a drum (404) having a plurality of cutting blades (column 9, lines 55-58); 
a drive assembly (102, 412) for rotating the drum, wherein the plurality of cutting blades is adapted to reduce a size of wood materials contacted by the drum as the drum rotates; 
a monitoring system (104) for monitoring a speed of rotation of the drum; and 
a release mechanism (the clutch) operatively engaged with the drive assembly and the monitoring system, wherein the release mechanism stops driving rotation of the drum when a monitored speed of rotation of the drum drops below a pre-set threshold (column 8, lines 43-50).
Concerning claim 2, Peterson discloses the monitoring system includes a sensor (102) configured to sense one of the speed of rotation of the drum (column 10, lines 17-19) and a speed of rotation of a drive belt that forms part of the drive assembly that rotates the drum.
Concerning claim 8, Peterson discloses the monitoring system includes a controller (106) operably connected to a sensor (104), the controller (106) being configured to control an operation of the rotatable drum (column 8, lines 43-50) based on input from the sensor (104) and detection of a drop in a speed of rotation of the rotatable drum (column 10, lines 17-22).
Concerning claim 9, Peterson discloses the controller (106) is configured to stop rotation of the rotatable drum if the speed of rotation of the rotatable drum drops below the threshold.
Concerning claim 11, Peterson discloses a wood chipper comprising: 
an infeed system (402); 
a rotatable cutting system (404) spaced from the infeed system (402); 
a drive system for driving the rotatable cutting system (column 9, line 59 to column 10, line 3); 
a detector (104) disposed in communication with the rotatable cutting system and the drive system, the detector arranged to detect a speed of rotation of the rotatable cutting system (column 10, lines 17-19); and 
wherein the detector (104) allows rotation of the rotatable cutting system when a pre-set threshold speed of rotation is met or exceeded by the rotatable cutting system; and wherein the detector causes the drive system to cut power to the rotatable cutting system when the speed of rotation of the rotatable cutting system drops below the pre-set threshold speed of rotation (column 8, lines 43-50).
Concerning claim 13, Peterson discloses a method of controlling a material reduction device comprising: 
feeding material to be reduced in size toward a reducing mechanism (column 9, lines 51-57); 
rotating the reducing mechanism (column 9, lines 55-58); 
reducing the material with the rotating reducing mechanism (column 9, lines 55-57); 
detecting a speed of rotation of the rotating reducing mechanism (column 10, lines 17-19); 
controlling a drive assembly that drives the rotation of the rotating reducing mechanism based on the detected speed of rotation (column 8, lines 43-50); and 
causing the reducing mechanism to cease rotating when the speed of rotation drops below a threshold value while the rotating reducing mechanism is reducing material (column 8, lines 41-48).
Concerning claim 14, Peterson discloses the detecting of the speed of rotation includes: 
providing a sensor (104) configured to sense the speed of rotation of the reducing mechanism (column 10, lines 17-19); 
gathering speed of rotation data with the sensor (column 10, lines 17-19); 
comparing the gathered data with a speed of an engine powering the drive assembly (column 9, lines 10-15); 
calculating a ratio of the speed of rotation of the reducing mechanism with the speed of the engine (column 9, lines 18-21); and 
reducing the speed of the engine if the ratio is lower than the threshold value (column 8, lines 43-47).
Concerning claim 17, Peterson discloses slowing the speed of rotation of the reducing mechanism by accumulating material debris around the reducing mechanism (column 8, lines 43-50).
Concerning claim 21, Peterson discloses a wood chipper comprising: 
a rotatable drum (404, see column 9, lines 55-57) configured to reduce a size of wood fed into the wood chipper; 
a sensor (104) configured to sense a speed of rotation of the rotatable drum (column 10, lines 17-19); and 
a controller (106) operably connected to the sensor (104), the controller being configured to cut power to the rotatable drum when the speed of rotation of the rotatable drum drops below a pre-set threshold value (column 8, lines 43-50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 10, 12, 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of U.S. Patent No. 11,297,782 to Falatok et al (Falatok).
Concerning claims 7, 10, 12, 15-16 and 20, while Peterson does disclose the release mechanism is a clutch (column 8, lines 43-46) it does not disclose that it is a centrifugal clutch is moveable between being engaged with the drum and disengaged based on the speed of rotation of the drum (column 8, lines 43-50).
Falatok discloses a wood chipper comprising a drum (104) having cutting blades (105), a drive assembly (column 3, lines 28-30) for rotating the drum and a release mechanism (106) operatively engaged with the drive assembly and the release mechanism (106) stops driving rotation of the drum (104) and wherein the release mechanism is a centrifugal clutch (106) that is movable between an engaged position and a disengaged position; and when the centrifugal clutch is engaged the drum rotates, and when the centrifugal clutch is disengaged, the drum stops rotating (column 3, lines 59-65).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the clutch of Peterson (as Peterson does not disclose the specific structure of the clutch) with the clutch of Falatok as both references are concerned with the same problem, stopping a reducing mechanism and as such, the substitution of the clutch of Peterson for the clutch of Falatok will obtain predictable results and is therefore obvious and proper combination of the references is made.

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of U.S. Patent No. 9,533,310 to Dumpor et al (Dumpor).
Concerning claims 17-19, Peterson does not disclose slowing the speed of rotation of the reducing mechanism by accumulating material debris around the reducing mechanism.
Dumpor discloses a method of operating a material reduction device comprising: feeding material via feed system 22 towards a rotating reducing mechanism (18), detecting the speed of the rotating reducing mechanism (column 10, lines 9-10) and slowing the speed of rotation of the reducing mechanism by accumulating material debris around the reducing mechanism (column 15, lines 8-12), removing the accumulated material debris when rotation of the reducing mechanism has ceased (column 12, lines 14-23) and reengaging the drive assembly when the accumulated material debris has been removed (column 12, lines 5-14).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the method steps of Dumpor of dealing with wood chock (i.e. when the accumulating material debris causes slow of the reducing mechanism) as both references are concerned with the same problem, operating a wood chipper based on the speed of the reducing mechanism and as such, the addition of these method steps of Dumpor yields predictable results as both methods operate similarly for determining if the wood chipper is no operating properly and both wood chippers are of similar design.  As such, the addition of the method steps of Dumpor to the method of Peterson will obtain predictable results and is therefore obvious and proper combination of the references is made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
06/30/2022